Title: Horatio G. Spafford to Thomas Jefferson, 28 January 1814
From: Spafford, Horatio Gates
To: Jefferson, Thomas


          Esteemed Friend—  Albany,  1 Mo. 28, 1814.
          I am so frequently asked, ‘how does President Jefferson like the Gazetteer,’ or ‘what does he say of it,’ that I hope thou wilt excuse my anxiety to learn. Possibly it may not have reached thee. I sent one in the Mail, a long time since. If that miscarried, I would send another.
          I must not trouble thee with a long Letter, but permit to add assurances of my wishes for thy health & happiness. Should I outlive thee, I should deem it a great favor to have some trifling evidence of thy remembrance. But—I fear I am too importunate, & that, tiring thy patience, I forfeit thy esteem.
          With great respect, thy friend,H. G. Spafford.
        